Citation Nr: 0639274	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United Sates Navy 
from September 1971 to June 1988.

This appeal arose from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's claim 
of entitlement to service connection for mitral valve 
prolapse.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconferencing equipment.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issues not on appeal

The February 2004 RO rating decision which forms the basis 
for this appeal denied service connection for sixteen (16) 
other claimed disabilities.  In addition, the rating decision 
granted service connection for a right wrist scar and 
assigned a 10 percent disability rating effective August 27, 
2003.  The veteran did not disagree with any of those 
decisions.

In March 2004, the veteran requested that his service dental 
records be reviewed, contending that mitral valve prolapse 
was identified in those records.  The RO mistakenly took this 
communication as a claim for service connection for a dental 
condition and denied the alleged claim in July 2004.  The 
veteran, who evidently was not interested in filing a dental 
claim in the first place, has not indicated disagreement with 
that decision.

The only issue which is currently on appeal is the matter of 
the veteran's entitlement to service connection for mitral 
valve prolapse.  


REMAND

The veteran seeks service connection for mitral valve 
prolapse.  For reasons stated immediately below, the Board 
believes that additional evidentiary and procedural 
development is required.



Reasons for remand

Examination

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

With respect to element (1), current disability, the 
veteran's rather extensive post-service medical records 
contain isolated and fleeting references to mitral valve 
prolapse.  It is unclear whether such assessments were based 
on diagnostic testing or on the veteran's self report.

With respect to element (2), the veteran responded in the 
negative to the question concerning mitral valve prolapse in 
a June 1988 in-service dental health questionnaire, evidently 
completed at the time of his separation from service.  
However, the veteran's service medical records show several 
abnormal EKGs in 1986-7.  The veteran, who was a hospital 
corpsman in the United States Navy, has pointed to this as 
evidence that mitral valve prolapse may have existed in 
service. 

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the current existence of 
mitral valve prolapse, and whether mitral valve prolapse, if 
currently present, began during the veteran's period of 
active duty as he contends.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

VCAA letter

The Veterans Claims Assistance Act of 2000 (the VCAA) 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

Although the veteran received a nine page VCAA letter in 
September 2003, that letter did not contain the "give us 
everything you've got pertaining to your claim" language 
required by 38 C.F.R. § 3.159(b)(1).  Moreover, in the 
recently decided case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of 38 U.S.C. 
§  5103(a) apply generally to all five elements of that 
claim.  The Board believes that a corrective VCAA letter 
should be furnished to the veteran.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a VCAA 
letter which includes "give us everything 
you've got" language as well as Dingess 
language.  

2.  VBA should schedule the veteran for a 
VA cardiology examination.  The examiner 
should determine whether mitral valve 
prolapse in fact exists.  Any diagnostic 
testing deemed to be appropriate by the 
examiner should be completed.  If mitral 
valve prolapse is diagnosed, after review 
of the veteran's medical records, in 
particular those relating to evaluations 
of his cardiovascular system in 1996-7,  
the examiner should render an opinion as 
to whether it is as likely as not that the 
mitral valve prolapse began in or was 
caused by his naval service.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder. 

                3.  After conducting any additional 
development deemed 
necessary, VBA should readjudicate the issue on 
appeal. 
If the decision remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) should be 
prepared. The veteran should be provided with the 
SSOC 
and an appropriate period of time should be allowed 
for 
his response.  The veteran's claims folder should 
then be 
sent to the Board for additional appellate 
proceedings, if 
otherwise in order.	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the remand is to satisfy due process 
requirements and to obtain additional evidence.  The Board 
intimates no opinion, legal or factual, as to the ultimate 
outcome of this appeal.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


